EXHIBIT 10.1

 



 

 



EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of the 31st day of
December, 2018, by and among Amyris, Inc., a Delaware corporation with offices
located at 5885 Hollis Street, Suite 100, Emeryville, CA 94608 (the “Company”)
and the investor signatory hereto (the “Holder”), with reference to the
following facts:

 

A. Prior to the date hereof, pursuant to that Securities Purchase Agreement,
dated as of August 8, 2013, by and between the Company and the investors party
thereto (including the Holder) (as amended, modified or waived prior to the date
hereof, the “Securities Purchase Agreement”), on January 15, 2014 (the “Tranche
II Closing Date”) the Company issued to the Holder, among other things, a
Tranche II Senior Convertible Note with an initial principal amount of $3
million, convertible into shares of Common Stock (as defined below), in
accordance with the terms of thereof (the “Exchange Note”, as converted the
“Conversion Shares”).

 

B. The Company and the Holder desire to exchange (the “Exchange” or the
“Transaction”) the Exchange Note, on the basis and subject to the terms and
conditions set forth in this Agreement, for a new senior convertible note (the
“New Note”, as converted, the “New Conversion Shares”, and together with the New
Note, the “New Securities”), which shall be identical in form in all material
respects to the Exchange Note except that (i) the New Note shall have an initial
aggregate principal amount of $5,445,562, (ii) the initial conversion price of
the New Note shall be $4.40 per share of Common Stock (subject to adjustment as
provided in the New Note), (iii) the Final Maturity Date (as defined in the New
Note) of the New Note shall be July 15, 2019 and (iv) the New Note shall not
bear any restrictive legend.

 

C. The New Note and this Agreement and such other documents and certificates
related thereto are collectively referred to herein as the “Exchange Documents”.

 

D. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).

 

E. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1.                  Exchange. On the Closing Date (as defined below), subject to
the terms and conditions of this Agreement, pursuant to Section 3(a)(9) of the
Securities Act, the Holder shall convey, assign and transfer the Exchange Note
to the Company in exchange for which the Company shall issue the New Note to the
Holder. On the Closing Date, in exchange for the Exchange Note, the Company
shall deliver or cause to be delivered to the Holder (or its designee) the New
Note at the address for delivery set forth on the signature page of the Holder
attached hereto.

 



 

 

2.                  Ratifications; Incorporation of Terms under Transaction
Agreements.

 

(a)               Ratifications. Except as otherwise expressly provided herein,
the Securities Purchase Agreement, and each other Transaction Agreement, is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, except that on and after the date hereof: (i) all
references in the Securities Purchase Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Securities Purchase Agreement as amended by
this Agreement, and (ii) all references in the other Transaction Agreements to
the “Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words
of like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement.

 

(b)               Incorporation of Terms under Transaction Agreements. Effective
as of the date hereof, the Company hereby agrees to comply with the terms and
conditions of the Securities Purchase Agreement and each of the other
Transaction Agreements as if such documents were amended as follows (and any
such agreements, covenants and related provisions therein shall be deemed
incorporated by reference herein, mutatis mutandis, as amended as such):

 

(i) The defined term “Tranche II Notes” is hereby amended to include the New
Note.

 

(ii) The defined term “Underlying Shares” is hereby amended to include New
Conversion Shares.

 

(iii) The defined term “Transaction Agreements” is hereby amended to include
this Agreement.

 

3.                  Company Representations and Warranties. As of the date
hereof and as of the Closing Date:

 

3.1              Organization and Qualification. Each of the Company and each of
its Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Exchange Documents or any other agreements or
instruments to be entered into in connection herewith or therewith or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Exchange Documents. Other than the
Persons (as defined below) set forth in Exhibit 21.01 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2017, the Company has
no Subsidiaries. “Subsidiaries” means any Person that would be a “significant
subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the Securities and Exchange Commission (the “SEC”), as such
regulation is in effect on the date hereof, and each of the foregoing, is
individually referred to herein as a “Subsidiary.” For purposes of this
Agreement, (x) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof and (y) “Governmental Entity” means any nation, state, county,
city, town, village, district, or other political jurisdiction of any nature,
federal, state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 



2 

 

3.2              Authorization and Binding Obligation. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement, the New Note and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by the
Exchange Documents and to consummate the Transaction (including, without
limitation, the issuance of the New Note in accordance with the terms hereof and
thereof). As of the Closing Date, the execution and delivery of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the New Note and the reservation for issuance and issuance of New Conversion
Shares issuable upon conversion of the New Note will have been duly authorized
by the Company’s Board of Directors and no further filing, consent, or
authorization will be required by the Company, its Board of Directors or its
stockholders. This Agreement has been and, as of the Closing Date, the other
Exchange Documents will have been, duly executed and delivered by the Company,
and constitute or will constitute, as applicable, the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

3.3              No Conflict. The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the New Note and reservation for issuance and issuance of the New
Conversion Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or any other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, after giving effect to the receipt by the Company of
the Required Consents (as defined below), or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
Nasdaq Capital Market (the “Principal Market”) and including all applicable
federal laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected except, in the case of clause (ii) or (iii)
above, to the extent such violations that would not reasonably be expected to
have a Material Adverse Effect.

 



3 

 

3.4              No Consents. Except as set forth on Schedule 3.4 (the “Required
Consents”), neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than such filings as may be required by any federal or state securities
laws, rules or regulations), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been or will be obtained or effected on or prior to the Closing
Date, and neither the Company nor any of its Subsidiaries are aware of any facts
or circumstances which might prevent the Company or any of its Subsidiaries from
obtaining or effecting any of the registration, application or filings
contemplated by the Exchange Documents. The Company is not in violation of the
requirements of the Principal Market and has no knowledge of any facts or
circumstances which would reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.

 

3.5              Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Holder contained herein, the offer and
issuance by the Company of the New Securities is exempt from registration under
the Securities Act pursuant to the exemption provided by Section 3(a)(9)
thereof.

 

3.6              Status of Notes; Issuance of New Securities. Neither the New
Note nor the New Conversion Shares shall bear any restrictive legend and, upon
any conversion of the New Note, assuming the Holder is not an affiliate of the
Company, the New Conversion Shares shall be freely tradeable by the Holder
pursuant to and in accordance with Rule 144 of the Securities Act (“Rule 144”).
As of the Closing Date, the issuance of the New Note will be duly authorized and
upon issuance in accordance with the terms of the Exchange Documents shall be
validly issued, fully paid and non-assessable and free from all Liens (as
defined in the New Note). Upon issuance or conversion in accordance with the New
Note, the New Conversion Shares, when issued, will be validly issued, fully paid
and nonassessable and free from all Liens with respect to the issue thereof,
with the Holder being entitled to all rights accorded to a holder of Common
Stock. By virtue of Rule 3(a)(9) under the Securities Act, the New Note will
have a Rule 144 holding period that will be deemed to have commenced as of the
Tranche II Closing Date, the date of the original issuance of the Exchange Note
to the Holder.

 

3.7              Transfer Taxes. On the Closing Date, all share transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the issuance of the New Note to be exchanged with the Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 



4 

 

3.8              SEC Documents; Financial Statements. During the two (2) years
prior to the date hereof, the Company has timely filed all reports, schedules,
forms, proxy statements, statements and other documents required to be filed by
it with the SEC pursuant to the reporting requirements of the Exchange Act (all
of the foregoing filed prior to the date hereof and all exhibits and appendices
included therein and financial statements, notes and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”). The Company has delivered or has made available to the Holder
or its representatives true, correct and complete copies of each of the SEC
Documents not available on the EDGAR system. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). The reserves, if any,
established by the Company or the lack of reserves, if applicable, are
reasonable based upon facts and circumstances known by the Company on the date
hereof and there are no loss contingencies that are required to be accrued by
the Statement of Financial Accounting Standard No. 5 of the Financial Accounting
Standards Board which are not provided for by the Company in its financial
statements or otherwise. The Company is not currently contemplating to amend or
restate any of the financial statements (including, without limitation, any
notes or any letter of the independent accountants of the Company with respect
thereto) included in the SEC Documents (the “Financial Statements”), nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the SEC. The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements.

 

3.9              Absence of Certain Changes. Except as set forth in the SEC
documents, since the date of the Company’s most recent audited financial
statements contained in a Form 10-K, there has been no material adverse change
and no material adverse development in the business, assets, liabilities,
properties, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries. Except as set
forth in the SEC Documents, since the date of the Company’s most recent audited
financial statements contained in a Form 10-K, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, outside of the ordinary course of business or
(iii) made any capital expenditures, individually or in the aggregate, outside
of the ordinary course of business. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. Except as set forth in the SEC
Documents, the Company and its Subsidiaries, individually and on a consolidated
basis, are not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Section 3.9, “Insolvent” means, (i)
with respect to the Company and its Subsidiaries, on a consolidated basis, (A)
the present fair saleable value of the Company’s and its Subsidiaries’ assets is
less than the amount required to pay the Company’s and its Subsidiaries’ total
Indebtedness (as defined below), (B) the Company and its Subsidiaries are unable
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured or (C) the Company and
its Subsidiaries intend to incur or believe that they will incur debts that
would be beyond their ability to pay as such debts mature; and (ii) with respect
to the Company and each Subsidiary, individually, (A) the present fair saleable
value of the Company’s or such Subsidiary’s (as the case may be) assets is less
than the amount required to pay its respective total Indebtedness, (B) the
Company or such Subsidiary (as the case may be) is unable to pay its respective
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (C) the Company or such Subsidiary
(as the case may be) intends to incur or believes that it will incur debts that
would be beyond its respective ability to pay as such debts mature. Neither the
Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

 



5 

 

3.10          No Undisclosed Events, Liabilities, Developments or Circumstances.
Except for the transactions contemplated by the Exchange Documents, no event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or any of their respective businesses, properties, liabilities, prospects,
operations (including results thereof) or condition (financial or otherwise),
that (i) would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced, (ii) would reasonably be expected to have a
material adverse effect on the Holder’s investment hereunder or (iii) would
reasonably be expected to have a Material Adverse Effect.

 

3.11          Conduct of Business; Regulatory Permits. Neither the Company nor
any of its Subsidiaries is in material violation of any term of or in default
under its Certificate of Incorporation, any certificate of designation,
preferences or rights of any other outstanding series of preferred stock of the
Company or any of its Subsidiaries or Bylaws or their organizational charter,
certificate of formation, memorandum of association, articles of association,
Certificate of Incorporation or certificate of incorporation or bylaws,
respectively. Neither the Company nor any of its Subsidiaries is in material
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company is
not in material violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
could reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Except as set forth in SEC
Documents, during the two years prior to the date hereof, (i) the Common Stock
has been listed or designated for quotation on the Principal Market, (ii)
trading in the Common Stock has not been suspended by the SEC or the Principal
Market and (iii) except as set forth in the SEC Documents, the Company has
received no communication, written or oral, from the SEC or the Principal Market
regarding the suspension or delisting of the Common Stock from the Principal
Market. The Company and each of its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit. There is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company or any of its Subsidiaries
or to which the Company or any of its Subsidiaries is a party which has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company or any of its Subsidiaries, any acquisition
of property by the Company or any of its Subsidiaries or the conduct of business
by the Company or any of its Subsidiaries as currently conducted other than such
effects, individually or in the aggregate, which have not had and would not
reasonably be expected to have a Material Adverse Effect on the Company or any
of its Subsidiaries.

 



6 

 

3.12          Transactions With Affiliates. Except as set forth in the SEC
Documents and except as set forth on Schedule 3.12, none of the officers or
directors of the Company or its Subsidiaries and, to the knowledge of the
Company, none of the employees of the Company or its Subsidiaries is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors) required to be disclosed under
Item 404 of Regulation S-K under the Exchange Act.

 

3.13          Equity Capitalization.

 

(a)         Definitions:

 

(i)      “Common Stock” means (x) the Company’s shares of common stock, $0.0001
par value per share, and (y) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.

 

(ii)      “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.0001 par value per share, the terms of which may be designated by the board
of directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 



7 

 

(b)         Authorized and Outstanding Capital Stock. The authorized, issued and
outstanding shares of capital stock of the Company are as set forth in the SEC
Documents (except for subsequent issuances, if any, in accordance with the terms
of the New Note, pursuant to reservations, agreements, employee benefit or
equity incentive plans referred to in the SEC Documents or pursuant to the
exercise of convertible securities, warrants or options referred to in the SEC
Documents).

 

(c)         Valid Issuance; Available Shares; Affiliates. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued, fully paid and nonassessable. The SEC Documents accurately set
forth, as of the dates referred to therein, the number of shares of Common Stock
that are (A) reserved for issuance pursuant to Convertible Securities (as
defined below) (other than the New Note) and (B) that are, as of the date
referred to therein, owned by Persons who are “affiliates” (as defined in Rule
405 of the Securities Act and calculated based on the assumption that only
officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the Company
or any of its Subsidiaries. “Convertible Securities” means any capital stock or
other security of the Company or any of its Subsidiaries that is at any time and
under any circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

 

(d)         Existing Securities; Obligations. Except as disclosed in the SEC
Documents: (A) none of the Company’s or any Subsidiary’s shares, interests or
capital stock is subject to preemptive rights or any other similar rights or
Liens suffered or permitted by the Company or any Subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares, interests or
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares, interests or
capital stock of the Company or any of its Subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares, interests or capital stock of the Company or any
of its Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act; (D) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (E) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the New Securities; and (F) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.

 

(e)         Organizational Documents. True, correct and complete copies of the
Company’s Restated Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), and the Company’s Restated
Bylaws, as in effect on the date hereof (the “Bylaws”), and the terms of all
Convertible Securities and the material rights of the holders thereof in respect
thereto, are set forth in, or filed as exhibits to, the SEC Documents.

 



8 

 

3.14          Indebtedness and Other Contracts. Neither the Company nor any of
its Subsidiaries, (i) except as disclosed in the SEC documents, has any
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound, (ii) is a party to any contract, agreement
or instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect, or (iv) is a party to any contract, agreement or instrument relating to
any Indebtedness, the performance of which, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries have any liabilities or obligations required
to be disclosed in the SEC Documents which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP) (other than trade
payables entered into in the ordinary course of business consistent with past
practice), (C) all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments, (D) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (G)
all indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; and (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto.

 



9 

 

3.15          Litigation. Except as set forth in the SEC Documents, there is no
action, claim, suit, investigation or proceeding, whether commenced or
threatened, before any court, governmental agency or body, domestic or foreign,
now pending or, to the knowledge of the Company, threatened against the Company
or its Subsidiaries wherein an unfavorable decision, ruling or finding would
reasonably be expected to, individually or in the aggregate, (i) materially
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, the Exchange Documents or
(ii) have a Material Adverse Effect. The Company is not a party to or subject to
the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other governmental agency or body that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

3.16          No Consideration Paid. No consideration, commission or other
remuneration has been paid by the Holder to the Company, its Subsidiaries or any
of their agents or affiliates in connection with the Exchange.

 

3.17          Disclosure. The Company confirms that neither it nor any other
Person acting on its behalf has provided the Holder or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. All of the written information furnished after the date
hereof by or on behalf of the Company or any of its Subsidiaries to the Holder
pursuant to or in connection with this Agreement and the other Exchange
Documents, taken as a whole, will be true and correct in all material respects
as of the date on which such information is so provided and will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. All financial projections and forecasts that
have been prepared by or on behalf of the Company or any of its Subsidiaries and
made available to you have been prepared in good faith based upon reasonable
assumptions and represented, at the time each such financial projection or
forecast was delivered to the Holder, the Company’s best estimate of future
financial performance (it being recognized that such financial projections or
forecasts are not to be viewed as facts and that the actual results during the
period or periods covered by any such financial projections or forecasts may
differ from the projected or forecasted results). The Company acknowledges and
agrees that the Holder makes or has made no representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4 below.

 



10 

 

4.                  Holder’s Representations and Warranties. As a material
inducement to the Company to enter into this Agreement and consummate the
Exchange, the Holder hereby represents and warrants with and to the Company, as
of the date hereof and as of the Closing Date, as follows:

 

4.1       Reliance on Exemptions. The Holder understands that the New Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
other Exchange Documents in order to determine the availability of such
exemptions and the eligibility of the Holder to acquire the New Securities.

 

4.2       No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the New Securities or the
fairness or suitability of the investment in the New Securities nor have such
authorities passed upon or endorsed the merits of the offering of the New
Securities.

 

4.3       Validity; Enforcement. This Agreement and the other Exchange Documents
to which the Holder is a party have been duly and validly authorized, executed
and delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.4       No Conflicts. The execution, delivery and performance by the Holder of
this Agreement and the other Exchange Documents to which the Holder is a party,
and the consummation by the Holder of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Holder or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

4.5       Investment Risk; Sophistication. The Holder is acquiring the New Note
hereunder in the ordinary course of its business. The Holder has such knowledge,
sophistication, and experience in business and financial matters so as to be
capable of evaluation of the merits and risks of the prospective investment in
the New Note, and has so evaluated the merits and risk of such investment. The
Holder is an “accredited investor” as defined in Regulation D under the
Securities Act.

 



11 

 

4.6       Ownership of Exchange Note. The Holder owns the Exchange Note free and
clear of any Liens (other than the obligations pursuant to this Agreement, the
Transaction Agreements and applicable securities laws) and has the requisite
power and authority to enter into and perform its obligations under this
Agreement and each of the other Exchange Documents to which it is a party and to
consummate the Transaction.

 

5.                  Closing; Conditions. Subject to the conditions set forth
below, the Exchange shall take place at the offices of Kelley Drye & Warren LLP,
101 Park Avenue, New York, NY 10178, on the Business Day immediately following
such date as the Company shall have satisfied all conditions to closing below,
or at such other time and place as the Company and the Holder mutually agree
(the “Closing” and the “Closing Date”).

 

5.1.       Condition’s to Investor’s Obligations. The obligation of the Holder
to consummate the Exchange is subject to the fulfillment, to the Holder’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a)       Representations and Warranties. The representations and warranties of
the Company contained in this Agreement shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which are accurate in all
respects) on the date hereof and on and as of the Closing Date as if made on and
as of such date (except for representations and warranties that speak as of a
specific date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which are accurate in all respects) as of such specified date).

 

(b)       Issuance of Securities. At the Closing, the Company shall issue the
New Note to the Holder.

 

(c)       No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(d)       Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Holder, and
the Holder shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

 

(e)       No Event of Default. No Event of Default (as defined in the Exchange
Note) or event that with the passage of time or giving of notice would
constitute an Event of Default shall have occurred and be continuing.

 

(f)       Consents. The Company shall have obtained all governmental, regulatory
or third party consents and approvals (or waiver of such consents or approvals),
if any, necessary for the Exchange, including without limitation, those required
by the Principal Market, if any, and the Required Consents.

 



12 

 

(g)       Listing. The Common Stock (A) shall be designated for quotation or
listed (as applicable) on the Principal Market and (B) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (I) in writing by
the SEC or the Principal Market or (II) by falling below the minimum maintenance
requirements of the Principal Market.

 

5.2.       Condition’s to the Company’s Obligations. The obligation of the
Company to consummate the Exchange is subject to the fulfillment, to the
Company’s reasonable satisfaction, prior to or at the Closing, of each of the
following conditions:

 

(a)       Representations and Warranties. The representations and warranties of
the Holder contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or material adverse effect, which are accurate in all respects) on
the date hereof and on and as of the Closing Date as if made on and as of such
date (except for representations and warranties that speak as of a specific
date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which are accurate in all respects) as of such specified date).

 

(b)       Surrender of Exchange Note. At the Closing, the Holder shall transfer
the Exchange Note to the Company for cancellation.

 

(c)       Required Consents. The Company shall have obtained the Required
Consents.

 

(d)       Board Approval. The Company’s entry into the Exchange Documents and
the consummation of the transactions contemplated thereby, including without
limitation the Exchange, shall have been approved by the Company’s Board of
Directors or an authorized committee thereof.

 

(e)       No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(f)       Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

6.                  No Integration. None of the Company, its Subsidiaries, any
of their affiliates, or any Person acting on their behalf shall, directly or
indirectly, make any offers or sales of any security (as defined in the
Securities Act) or solicit any offers to buy any security or take any other
actions, under circumstances that would require registration of any of the New
Conversion Shares under the Securities Act or cause this offering of the New
Conversion Shares to be integrated with such offering or any prior offerings by
the Company for purposes of Regulation D under the Securities Act.

 



13 

 

7.                  Listing. The Company shall promptly secure the listing or
designation for quotation (as applicable) of all of the New Conversion Shares
upon the Principal Market (subject to official notice of issuance) and shall
maintain such listing of all of the New Conversion Shares from time to time
issuable under the terms of the Exchange Documents. The Company shall maintain
the Common Stock’s authorization for quotation on the Principal Market. Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on the Principal Market. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.

 

8.                  Fees. The Company shall promptly reimburse Kelley Drye &
Warren, LLP (counsel to the Holder), on demand, for all reasonable, documented
costs and expenses incurred by it in connection with preparing and delivering
this Agreement (including, without limitation, all reasonable, documented legal
fees and disbursements in connection therewith, and due diligence in connection
with the transactions contemplated thereby) in an aggregate amount not to exceed
$5,000.

 

9.                  Holding Period. For the purposes of Rule 144, the Company
acknowledges that the holding period of the New Note (and upon conversion of the
New Note, New Conversion Shares) may be tacked onto the holding period of the
Exchange Note, and the Company agrees not to take a position contrary to this
Section 9. The Company acknowledges and agrees that (assuming the Holder is not
an affiliate of the Company) (i) upon issuance in accordance with the terms of
the New Note, the New Conversion Shares are, as of the date hereof, eligible to
be resold pursuant to Rule 144, (ii) the Company is not aware of any event
reasonably likely to occur that would reasonably be expected to result in the
New Conversion Shares becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (iii) in connection with any resale of New Conversion Shares
pursuant to Rule 144, the Holder shall solely be required to provide reasonable
assurances that such New Conversion Shares are eligible for resale, assignment
or transfer under Rule 144, which shall not include an opinion of Holder’s
counsel. The Company shall be responsible for any transfer agent fees or DTC
fees or legal fees of the Company’s counsel with respect to the removal of
legends, if any, or issuance of New Conversion Shares in accordance herewith.

 

10.              Blue Sky. The Company shall make all filings and reports
relating to the Exchange required under applicable securities or “Blue Sky” laws
of the states of the United States following the date hereof, if any.

 

11.              Disclosure of Transaction.

 

(a)       On or before 9:30 a.m., New York time, on the first (1st) Business Day
after the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing all the material terms of the transactions contemplated by
the Exchange Documents in the form required by the Exchange Act and attaching
this Agreement (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) provided to the Holder by the Company or any of
its Subsidiaries or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by the Exchange
Documents. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Holder or any of its affiliates,
on the other hand, relating to the transactions contemplated by the Exchange
Documents, shall terminate.

 



14 

 

(b)       Except as may be required by the Securities Purchase Agreement or the
New Note, the Company shall not, and the Company shall cause each of its
Subsidiaries and each of its and their respective officers, directors, employees
and agents not to, provide the Holder with any material, non-public information
regarding the Company or any of its Subsidiaries from and after the date hereof
without the express prior written consent of the Holder (which may be granted or
withheld in the Holder’s sole discretion). To the extent that the Company
delivers any material, non-public information to the Holder without the Holder’s
consent, other than as required by the Securities Purchase Agreement or the New
Note, the Company hereby covenants and agrees that the Holder shall not have any
duty of confidentiality with respect to such material, non-public information.
Subject to the foregoing, neither the Company, its Subsidiaries nor the Holder
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of the Holder, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and (ii) as is required by applicable law and
regulations. Notwithstanding anything contained in this Agreement to the
contrary and without implication that the contrary would otherwise be true, the
Company expressly acknowledges and agrees that the Holder shall not have (unless
expressly agreed to by the Holder after the date hereof in a written definitive
and binding agreement executed by the Company and the Holder), any duty of
confidentiality with respect to any material, non-public information regarding
the Company or any of its Subsidiaries.

 

12.              Notices to Holder. All notices to Holder pursuant to the
Securities Purchase Agreement or the New Note shall be delivered in accordance
with the notice instructions set forth on the signature page of the Holder
attached hereto (or such other instructions delivered in writing to the Company
by the Holder from time to time).

 

13.              Termination. If the Transaction is not consummated on or prior
to January 4, 2019, the Holder may terminate this Agreement by written notice to
the Company and this Agreement shall thereafter be null and void, ab initio.

 

14.              Miscellaneous Provisions. Section 9 of the Securities Purchase
Agreements (as amended hereby) is hereby incorporated by reference herein,
mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 



15 

 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

 

 

 

 

 

 

 

 

COMPANY:

 

AMYRIS, INC.

 

 

By: /s/ Kathleen Valiasek                       

Name: Kathleen Valiasek

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

IN WITNESS WHEREOF, the Holder and the Company have executed this Agreement as
of the date set forth on the first page of this Agreement.

 

 

HOLDER:

 

 

WOLVERINE FLAGSHIP FUND TRADING LIMITED

 

 

By: /s/ Niraj Patel                                        

Name: Niraj Patel
Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 